Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon G. Braun on 05/31/22.

The application has been amended as follows: 

1. (Currently Amended) A filter for an exhaust hood, the filter comprising: a frame extending in a first direction and a second direction, the second direction being perpendicular to the first direction; a plurality of [[a]] first baffles located in the frame, each first baffle extending in the first direction and having two edges that extend in the first direction, a first edge of the two edges of the first baffle having a first undulating shape, a second edge of the two edges of the first baffle having a second undulating shape; and a plurality of [[a]] second baffles located in the frame, each second baffle extending in the first direction and having two edges that extend in the first direction, a first edge of the two edges of the second baffle having a third undulating shape, a second edge of the two edges of the second baffle having a fourth undulating shape, wherein the first baffle and the second baffle are separated in the second direction by a gap; wherein the first baffle has a central portion, a first extension extending from the central portion, and a second extension extending from the central portion, the first extension forms a first included angle with the central portion, the first included angle being greater than 90 degrees, and the second extension forms a second included angle with the central portion, the second included angle being greater than 90 degrees.
Claims 7 and 18 are canceled.
In claim 8, line 1, “The filter of claim 7” has been changed to “The filter of claim 1”.
12. (Currently Amended) An exhaust hood, comprising: a housing having a filter receptacle; and a removable filter located in the filter receptacle, the filter having: a frame extending in a first direction and a second direction, the second direction being perpendicular to the first direction, a plurality of [[a]] first baffles located in the frame, each first baffle extending in the first direction and having two edges that extend in the first direction, a first edge of the two edges of the first baffle having a first undulating shape, a second edge of the two edges of the first baffle having a second undulating shape, and a plurality of [[a]] second baffles located in the frame, each second baffle extending in the first direction and having two edges that extend in the first direction, a first edge of the two edges of the second baffle having a third undulating shape, a second edge of the two edges of the second baffle having a fourth undulating shape, wherein the first baffle and the second baffle are separated in the second direction by a gap; wherein the first baffle has a central portion, a first extension extending from the central portion, and a second extension extending from the central portion, the first extension forms a first included angle with the central portion, the first included angle being greater than 90 degrees, and the second extension forms a second included angle with the central portion, the second included angle being greater than 90 degrees.
In claim 19, line 1, “The exhaust hood of claim 18” has been changed to “The exhaust hood of claim 12”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 12 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-6, 8-11, 13-17 and 19-20 depend on claims 1, 12; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773